
	
		I
		111th CONGRESS
		1st Session
		H. R. 2466
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2009
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to protect the
		  financial stability of activated members of the Ready Reserve and National
		  Guard while serving abroad.
	
	
		1.Short titleThis Act may be cited as the
			 Guard and Reserve Financial Stability
			 Act of 2009.
		2.Ready Reserve-National
			 Guard employee credit and Ready Reserve-National Guard replacement employee
			 credit
			(a)Ready
			 Reserve-National Guard credit
				(1)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by inserting after section 45Q the following new section:
					
						45R.Ready
				Reserve-National Guard employee credit
							(a)General
				ruleFor purposes of section 38, in the case of an eligible
				taxpayer, the Ready Reserve-National Guard employee credit determined under
				this section for any taxable year with respect to each Ready Reserve-National
				Guard employee of such taxpayer is an amount equal to 50 percent of the lesser
				of—
								(1)the actual
				compensation amount with respect to such employee for such taxable year,
				or
								(2)$30,000.
								(b)Definition of
				actual compensation amountFor purposes of this section, the term
				actual compensation amount means the amount of compensation paid
				or incurred by an eligible taxpayer with respect to a Ready Reserve-National
				Guard employee on any day when the employee was absent from employment for the
				purpose of performing qualified active duty.
							(c)LimitationsNo
				credit shall be allowed with respect to any day that a Ready Reserve-National
				Guard employee who performs qualified active duty was not scheduled to work
				(for reason other than to participate in qualified active duty).
							(d)Definitions and
				special rulesFor purposes of this section—
								(1)Eligible
				taxpayer
									(A)In
				generalThe term eligible taxpayer means a small
				business employer.
									(B)Small business
				employer
										(i)In
				generalThe term small business employer means, with
				respect to any taxable year, any employer who employed an average of 50 or
				fewer employees on business days during such taxable year.
										(ii)Controlled
				groupsFor purposes of clause (i), all persons treated as a
				single employer under subsection (b), (c), (m), or (o) of section 414 shall be
				treated as a single employer.
										(2)Qualified active
				dutyThe term qualified active duty means—
									(A)active duty under
				an order or call for a period in excess of 179 days or for an indefinite
				period, other than the training duty specified in section 10147 of title 10,
				United States Code (relating to training requirements for the Ready Reserve),
				or section 502(a) of title 32, United States Code (relating to required drills
				and field exercises for the National Guard), in connection with which an
				employee is entitled to reemployment rights and other benefits or to a leave of
				absence from employment under chapter 43 of title 38, United States Code,
				and
									(B)hospitalization
				incident to such duty.
									(3)CompensationThe
				term compensation means any remuneration for employment, whether
				in cash or in kind, which is paid or incurred by a taxpayer and which is
				deductible from the taxpayer’s gross income under section 162(a)(1).
								(4)Ready
				Reserve-National Guard employeeThe term Ready
				Reserve-National Guard employee means an employee who is a member of the
				Ready Reserve of a Reserve component of an Armed Force of the United States as
				described in sections 10142 and 10101 of title 10, United States Code.
								(5)Certain rules to
				ApplyRules similar to the rules of section 52 shall
				apply.
								(e)TerminationThis
				section shall not apply to any amount paid or incurred after December 31,
				2009.
							.
				(2)Credit to be
			 part of general business creditSubsection (b) of section 38 of
			 the Internal Revenue Code of 1986 (relating to general business credit) is
			 amended by striking plus at the end of paragraph (34), by
			 striking the period at the end of paragraph (35) and inserting ,
			 plus, and by adding at the end the following:
					
						(36)the Ready
				Reserve-National Guard employee credit determined under section
				45R(a).
						.
				(3)Denial of double
			 benefitSection 280C(a) of the Internal Revenue Code of 1986
			 (relating to rule for employment credits) is amended by inserting
			 45R(a), after 45P(a),.
				(4)Conforming
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 45Q the following:
					
						
							Sec. 45R. Ready Reserve-National Guard employee
				credit.
						
						.
				(5)Effective
			 dateThe amendments made by this subsection shall apply to
			 amounts paid or incurred after September 30, 2008, in taxable years ending
			 after such date.
				(b)Ready
			 Reserve-National Guard replacement employee credit
				(1)In
			 generalParagraph (1) of section 51(d) of the Internal Revenue
			 Code of 1986 (relating to members of targeted groups) is amended by striking
			 or at the end of subparagraph (H), by striking the period at the
			 end of subparagraph (I) and inserting , or and by adding at the
			 end the following new subparagraph:
					
						(J)a qualified
				replacement
				employee.
						.
				(2)Qualified
			 replacement employeeSection 51(d) of the Internal Revenue Code
			 of 1986 is amended by redesignating paragraphs (11), (12), and (13) as
			 paragraphs (12), (13), and (14), respectively, and by inserting after paragraph
			 (10) the following new paragraph:
					
						(11)Qualified
				replacement employee
							(A)In
				generalThe term qualified replacement employee
				means an individual who is certified by the designated local agency as being
				hired by an eligible taxpayer to replace a Ready Reserve-National Guard
				employee of such taxpayer, but only with respect to the period during which
				such Ready Reserve-National Guard employee participates in qualified active
				duty, including time spent in travel status.
							(B)General
				definitions and special rulesFor purposes of this
				paragraph—
								(i)Eligible
				taxpayerThe term eligible taxpayer means a small
				business employer.
								(ii)Small business
				employer
									(I)In
				generalThe term small business employer means, with
				respect to any taxable year, any employer who employed an average of 50 or
				fewer employees on business days during such taxable year.
									(II)Controlled
				groupsFor purposes of subclause (I), all persons treated as a
				single employer under subsection (b), (c), (m), or (o) of section 414 shall be
				treated as a single employer.
									(iii)Ready
				Reserve-National Guard employeeThe term Ready
				Reserve-National Guard employee has the meaning given such term by
				section 45R(d)(4).
								(iv)Qualified
				active dutyThe term qualified active duty has the
				meaning given such term by section 45R(d)(2).
								(C)Disallowance for
				failure to comply with employment or reemployment rights of members of the
				Reserve Components of the Armed Forces of the United StatesNo
				credit shall be allowed under subsection (a) by reason of paragraph (1)(J) to a
				taxpayer for—
								(i)any taxable year,
				beginning after the date of the enactment of this section, in which the
				taxpayer is under a final order, judgment, or other process issued or required
				by a district court of the United States under section 4323 of title 38 of the
				United States Code with respect to a violation of chapter 43 of such title,
				and
								(ii)the 2 succeeding
				taxable
				years.
								.
				(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 amounts paid or incurred to an individual who begins work for the employer
			 after September 30, 2008.
				(c)Study by
			 GAO
				(1)In
			 generalThe Comptroller General of the United States shall study
			 the following:
					(A)What, if any,
			 problems exist in recruiting individuals for a Reserve component of an Armed
			 Force of the United States.
					(B)Whether the credit
			 allowed under section 45R of the Internal Revenue Code of 1986 (as added by
			 this section) is an effective incentive for the hiring and retention of
			 employees who are individuals described in subparagraph (A) and whether there
			 exists any compliance problems in the administration of such credit.
					(2)ReportThe
			 Comptroller General of the United States shall report on the results of the
			 study required under paragraph (1) to the Committee on Finance of the Senate
			 and the Committee on Ways and Means of the House of Representatives before
			 December 1, 2009.
				
